Citation Nr: 0905017	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  00-13 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative changes of 
the lumbar spine with spina bifida occulta.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from February 1957 to February 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In December 2000, the Veteran had 
a hearing with a Decision Review Officer at the RO.  A 
transcript of that hearing is in the claims folder.  

In July 2001, the Board remanded the claim for procedural and 
evidentiary development.  The requested development was 
subsequently accomplished.  

In August 2004, the Board issued a decision which denied 
service connection for degenerative changes of the lumbar 
spine with spina bifida occulta and determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for bilateral pes planus.  

In January 2006, a Joint Motion for Remand (joint motion) was 
filed with the United States Court of Appeals for Veterans 
Claims (Court), requesting that the issues be remanded for 
additional development.  Later that month, the Court issued 
an order which vacated the Board's August 2004 decision, and 
remanded the case to the Board for compliance with the joint 
motion and readjudication consistent with its order.  

In October 2006, the Board remanded the case for development 
requested in the joint motion.  The Veteran's Social Security 
Administration medical records were requested.  The SSA 
reported that its medical records for the Veteran had been 
destroyed.  The Veteran was notified that SSA records had not 
been located.  He was also given notice in accordance with 
the Veterans Claims Assistance Act of 2000 (VCAA).  

In August 2007, the Board found that the requested 
development had been completed.  The Board proceeded to 
review the appeal and denied the Veteran's claims.  The 
Veteran again appealed to the Court.  

In October 2008, a joint motion was filed with the Court, 
requesting that the claim for service connection for a back 
disorder be remanded for additional development.  The parties 
did not challenge the denial of reopening the claim for 
service connection for bilateral pes planus.  Later that 
month, the Court issued an order which vacated the Board's 
August 2007 decision as to the back disorder, and remanded 
the back issue to the Board for compliance with the joint 
motion and readjudication consistent with its order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2008, the Court remanded the claim for service 
connection for a back disorder for compliance with the joint 
motion filed earlier that month.  The October 2008 joint 
motion requested another examination of the Veteran and 
medical opinion.  The joint motion asserted that the August 
2007 Board decision and the April 2002 medical opinion it 
relied upon were based on different factual premises.  
Specifically, the examiner, in April 2002, opined that he 
could not relate the origin or aggravation of the above 
condition to the service without resort to speculation.  On 
the other hand, the Board seemed to accept the Veteran's 
report of an injury in service.  The joint remand argued that 
the case should be returned so an examiner could offer an 
opinion on the facts, as accepted by the Board.  

There are four pertinent facts, as previously determined by 
the Board, that the examiner should consider.  First, because 
it is entirely possible that the record of a single treatment 
may have been lost or not made in the first place, the 
Veteran's report that he fell from the back of a truck, went 
to a hospital, and was treated with muscle relaxers and heat 
is credible.  Second, the service treatment records are in 
the file and could be expected to show treatment of a chronic 
disability, if there was a chronic disability.  Third, is the 
report of the December 1958 examination for separation from 
service in which a doctor indicated the Veteran's spine was 
normal.  The joint remand failed to mention, discuss, or in 
anyway address this piece of evidence, which the Board 
previous noted was probative.  Consequently, any medical 
opinion following the same factual premises as the Board must 
account for the normal findings on separation examination.  
Similarly, the Board found that 12 years passed between 
service and the earliest medical record about the Veteran's 
back.  This should also be considered by the examiner.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
a VA examination of his back.  The 
claims folder should be made available 
to the examiner for review.  Any tests 
or studies deemed necessary to respond 
to the following question should be 
done.  Given the following situation:  
a.  The Veteran's report that, during 
service, he fell from the back of a 
truck, went to a hospital, and was 
treated with muscle relaxers and heat 
is credible.  
b.  There is no service treatment 
record of treatment for a back 
disability.  
c.  The December 1958 examination for 
separation from service shows the 
Veteran's spine was normal.  
d.  Over 12 years passed between 
service and the earliest medical record 
about the Veteran's back.  

Is it at least as likely as not that 
the Veteran's back disorder, surgically 
treated in August 1971, had its onset 
in service?  A complete explanation is 
requested.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

2.  Thereafter, the RO should readjudicate 
this claim in light of any evidence added 
to the record.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


